DETAILED ACTION
The applicant’s amendment filed on December 11, 2020 was received.  Claims 6 and 12 were cancelled.  Claims 1, 7, 13 and 14 were amended.  New claim 15 was added.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 3 and 8-11, directed to a species non-elected without traverse.  Accordingly, claims 3 and 8-11 have been cancelled (see Examiner’s Amendment below).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
IN THE CLAIMS:

	Claims 3 and 8-11 are cancelled.


Allowable Subject Matter
Claims 1, 2, 4, 5, 7 and 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art neither teaches nor suggests the all solid fluoride ion battery of claim 1, specifically wherein the anode layer includes a metal fluoride containing an M1 element, an M2 element and a F element; the M1 element is a metal element that fluorination and defluorination occur at a potential, versus Pb/PbF2, of -2.5 V or more; the M2 element is metal element that neither fluorination nor defluorination occur at a potential, versus Pb/PbF2, of -2.5 V or more; the M2 element is a metal element that, when in a form of a fluoride, fluoride ion conductivity is 1 x 10-4 S/cm or more at 200° C; a content of the metal fluoride to a total weight of the anode layer is 70% by weight or more; and the M2 element contains metal elements of two kinds or more.
The closest prior art is Rongeat, which teaches anode materials for fluoride ion batteries comprising, for example, 90 wt% Ca0.6La0.4F2.4.  Although Rongeat additionally teaches other anode materials, such as 60 wt% La0.9Ba0.1F2.9, Rongeat is silent as to a combination of multiple such anode materials for which a total weight of the metal fluoride relative to a total weight of the anode layer is 70% or more.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866.  The examiner can normally be reached on Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727